                                                                   1    John W. Lucas (CA Bar No. 271038)
                                                                        Jason H. Rosell (CA Bar No. 269126)
                                                                   2    Pachulski Stang Ziehl & Jones LLP
                                                                        150 California Street, 15th Floor
                                                                   3    San Francisco, California 94111-4500
                                                                        Telephone: 415.263.7000
                                                                   4    Facsimile: 415.263.7010
                                                                        Email: jlucas@pszjlaw.com
                                                                   5           jrosell@pszjlaw.com

                                                                   6    Attorneys for Sedgwick, LLP

                                                                   7                               UNITED STATES BANKRUPTCY COURT
                                                                   8                              NORTHERN DISTRICT OF CALIFORNIA
                                                                   9                                      SAN FRANCISCO DIVISION
                                                                  10   In re:                                            Case No.: 18-31087-HLB
                                                                  11            SEDGWICK, LLP,                           Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 Debtor.             SEDGWICK, LLP’S CHAPTER 11 FIFTH
                                                                                                                         STATUS CONFERENCE REPORT
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                         Date: August 15, 2019
                                                                  14                                                     Time: 10:00 a.m.
                                                                                                                         Place: 450 Golden Gate Avenue
                                                                  15                                                            Courtroom 19
                                                                                                                                San Francisco, CA 94102
                                                                  16                                                     Judge: Honorable Hannah L. Blumenstiel
                                                                  17

                                                                  18            Sedgwick LLP, the debtor and debtor in possession in the above-captioned case (the

                                                                  19   “Debtor”) hereby submits this fifth status conference statement (the “Status Conference

                                                                  20   Statement”) in response to the Court’s docket entry rescheduling the status conference and the date

                                                                  21   for a new status conference report entered by the Court on July 11, 2019. The Debtor filed its first,

                                                                  22   second, third, and fourth status conference statements on December 13, 2018, February 6, 2019, May

                                                                  23   9, 2019, and July 11, 2019, respectively. The Debtor will not repeat the information in the

                                                                  24   previously filed status statements but only describe events that have occurred since the filing of the

                                                                  25   latest statement. The Debtor respectfully states as follows:

                                                                  26

                                                                  27

                                                                  28


                                                                   Case: 18-31087       Doc# 262     Filed: 08/08/19     Entered: 08/08/19 15:35:37        Page 1 of 6
                                                                     1                                                     I.

                                                                     2                 PARTNER CLAWBACK CLAIMS AND PLAN OF LIQUIDATION

                                                                     3          Since the filing of the prior status conference statement on July 11, 2019, the Debtor and the

                                                                     4   Official Committee of Unsecured Creditors (the “Committee”) have continued working toward a

                                                                     5   settlement regarding the Motion for an Order Approving the Compromise of a Controversy Among

                                                                     6   the Debtor and Certain Former Equity Partners [Docket No. 234] (the “Partner Settlement

                                                                     7   Motion”).

                                                                     8          The Debtor, the subject former equity partners, and the Committee have narrowed the gap

                                                                     9   substantially since July 11, 2019. While the parties have not yet reached an agreement, the parties

                                                                    10   are extremely close and it is reasonable to expect that their continued settlement discussions will

                                                                    11   result in an agreement in the short term.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          In the event the parties reach an agreement, the Debtor will withdraw the Partner Settlement
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Motion, the Debtor and Committee will prepare a joint plan of liquidation that will include any
                                            ATTORNEYS AT LAW




                                                                    14   partner settlement the parties agree to, and the Debtor and Committee will seek to accelerate the plan

                                                                    15   confirmation process as much as reasonably possible so that the administration of this case can shift

                                                                    16   to claim reconciliation and distributions to holders of allowed claims.

                                                                    17          The Debtor will appear at the August 15, 2019 status conference unless the Court continues

                                                                    18   the hearing to a future date.

                                                                    19                                                     II.

                                                                    20                                                 NOTICE

                                                                    21          Notice of this Status Conference Statement was served on (i) the Office of the United States

                                                                    22   Trustee; (ii) counsel to the Official Committee of Unsecured Creditors; and (iii) all parties requesting

                                                                    23   service.

                                                                    24   Dated: August 8, 2019                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                    25
                                                                                                                       By: /s/ John W. Lucas
                                                                    26                                                     John W. Lucas
                                                                    27                                                     Attorneys for Sedgwick, LLP
                                                                    28


                                                                     Case: 18-31087      Doc# 262        Filed: 08/08/19   Entered: 08/08/19 15:35:37        Page 2 of 6
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Hung Phan, am employed in the city and county of San Francisco, State of California. I
                                                                         am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On August 8, 2019, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                                 SEDGWICK, LLP’S CHAPTER 11 FIFTH STATUS CONFERENCE REPORT
                                                                     7

                                                                     8                  TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                        (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                     9                 was served by the court via NEF and hyperlink to the document. On August 8,
                                                                                        2019, I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                    10                  proceeding and determined that the following persons are on the Electronic Mail
                                                                                        Notice List to receive NEF transmission at the email addresses stated below
                                                                    11
                                                                                        (BY MAIL) I am readily familiar with the firm's practice of collection and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                  processing correspondence for mailing. Under that practice it would be deposited
                                                                                        with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                                
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                  at San Francisco, California, in the ordinary course of business. I am aware that
                                            ATTORNEYS AT LAW




                                                                                        on motion of the party served, service is presumed invalid if postal cancellation
                                                                    14                  date or postage meter date is more than one day after date of deposit for mailing
                                                                                        in affidavit.
                                                                    15

                                                                    16
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to
                                                                                        the parties indicated on the attached service list at the indicated email address.

                                                                    17           I declare under penalty of perjury, under the laws of the State of California and the United
                                                                         States of America that the foregoing is true and correct.
                                                                    18
                                                                                 Executed on August 8, 2019 at San Francisco, California.
                                                                    19

                                                                    20                                                                     /s/ Hung Phan
                                                                                                                                           Legal Assistant
                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087       Doc# 262     Filed: 08/08/19     Entered: 08/08/19 15:35:37        Page 3 of 6
                                                                     1   1.       NEF/ECF List:
                                                                     2           Shawn M. Christianson schristianson@buchalter.com
                                                                                 Marcus O. Colabianchi mcolabianchi@duanemorris.com, dmicros@duanemorris.com
                                                                     3           Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                                                 Alan M. Feld afeld@sheppardmullin.com, sfarzan@sheppardmullin.com
                                                                     4           Jennifer C. Hayes jhayes@fhlawllp.com
                                                                                 Cristina A. Henriquez chenriquez@mayerbrown.com
                                                                     5           William W. Huckins whuckins@allenmatkins.com
                                                                                 Michael Lauter mlauter@sheppardmullin.com
                                                                     6           John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                 John A. Moe john.moe@dentons.com, glenda.spratt@dentons.com
                                                                     7           Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                                 Mike F. Pipkin mpipkin@weinrad.com
                                                                     8           Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
                                                                                 Gregory A. Rougeau grougeau@brlawsf.com
                                                                     9           Nathan A. Schultz nschultz@foxrothschild.com
                                                                                 Howard J. Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com
                                                                    10           Elizabeth Weller dallas.bankruptcy@lgbs.com

                                                                    11   2.       VIA US MAIL
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12    Eugene Brown, Jr.                    CPF 801 Tower, LLC                   Ideal Holdings Inc., LLC
                                        SAN FRANCISCO, CALIFORNIA




                                                                          128 Caperton Avenue                  c/o Barings LLC                      Attn: Connor Yang
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Piedmont, CA 94611                   2321 Rosecrans Ave. Suite 4225       One Newark Center
                                                                                                               El Segundo, CA 90245                 1085 Raymond Blvd., 19th Floor
                                                                    14                                                                              Newark, NJ 07102
                                                                          BMO Harris Bank, NA                  Switch                               Document Technologies LLC
                                                                    15    c/o Janet Goodroe                    Attn: Sam Castor                     P.O. Box 935151
                                                                          9333 N 90th Street                   7135 South Decatur Blvd.             Atlanta, GA 31193‐5151
                                                                    16    Scottsdale, AZ 85258                 Las Vegas, NV 89118
                                                                          XO Communications, a Verizon         Covenant Consulting LLC              Cogent Communications, Inc.
                                                                    17
                                                                          Company                              5251 W. 116th Place, Ste 200         2450 N Street NW
                                                                          P.O. Box 15043                       Leawood, KS 66211‐7820               Washington, DC 20037
                                                                    18
                                                                          Albany, NY 12212‐5043
                                                                    19    First Legal Network, LLC             Inoutsource, LLC                     U.S. Bank Equipment Finance, Inc.
                                                                          1202 Howard St                       1518 Walnut Street, Suite 1800       1310 Madrid Street, Ste. 100
                                                                    20    San Francisco, CA 94103              Philadelphia, PA 19102               Marshall, MN 56258
                                                                          Banc Of America Leasing & Capital,   Bank of the West                     Bank of the West
                                                                    21    LLC                                  2527 Camino Ramon                    475 Sansome Street, 19th Floor
                                                                          135 S. LaSalle Street                NC-B07-3F-R                          San Francisco, CA 94111
                                                                    22    Mail Code: IL 4-135-10-12            San Ramon, CA 94583
                                                                          Chicago, IL 60603
                                                                    23    Corporation Service Company          Insight Investments, LLC             Key Equipment Finance
                                                                          Po Box 2576                          611 Anton Blvd., Ste. 700            1000 South MacCaslin Blvd.
                                                                    24    Springfield, IL 62708                Costa Mesa, CA 92626                 Superior, CO 80027
                                                                          Mb Financial Bank, NA                SG Equipment Finance, USA Corp.      Suntrust Equipment Finance And
                                                                    25    6111 North River Road                480 Washington Blvd., 24th Floor     Leasing Corp.
                                                                          Rosemont, IL 60018                   Jersey City, NJ 07310                PO Box 4418
                                                                    26                                                                              Mail Code: Ga-Mq-1740
                                                                                                                                                    Atlanta, GA 30302
                                                                    27    TCF Equipment Finance, Inc.          US Bancorp Equipment Finance, Inc.   Seattle Dept. Of Finance And
                                                                          11100 Wayzata Blvd., Ste. 801        801 Larkspur Landing Circle          Administrative Services
                                                                    28    Minnetonka, MN 55305                 Larkspur, CA 94939-1706              Po Box 34214
                                                                                                                                                    Seattle, WA 98124-4214


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101673.1 Doc# 262         Filed: 08/08/19     Entered: 08/08/19 15:35:37          Page 4 of
                                                                                                                                                                CERTIFICATE OF6
                                                                                                                                                                              SERVICE
                                                                     1   3.     VIA E-MAIL
                                                                     2    Attorneys for One Biscayne            Attorneys for Creditor WFP          Attorneys for GRM Information
                                                                          Tower, LLC                            Tower B Co. L.P.                    Management Services
                                                                     3    Shane P. Martin                       Heath B. Kushnick, Esq.             Paul Labov, Esq.
                                                                          Nelson Mullins Broad and Cassel       Greenberg Traurig, LLP              FOX ROTHSCHILD LLP
                                                                     4    One Biscayne Tower                    200 Park Avenue                     101 Park Avenue, Suite 1700
                                                                          2 S. Biscayne Boulevard, 21st Floor   New York, NY 10166                  New York, NY 10178
                                                                     5    Miami, Florida 33131                  kushnickh@gtlaw.com                 plabov@foxrothschild.com
                                                                          shane.Martin@nelsonmullins.com
                                                                     6    Carrollton-Farmers Branch             Maria Tiergen                       Stephanie Pereyo
                                                                          Independent School District           Christopher Marks                   PM Legal, LLC
                                                                     7    c/o Eboney Bobb                       Tanenbaum Keale LLP                 75 Maiden Lane, 11th Floor
                                                                          Perdue, Brandon, Fielder, Collins &   1 Convention Place                  New York, NY 10038
                                                                     8    Mott, LLP                             701 Pike Street, Ste. 1575          spereyo@pmlegal.com
                                                                          500 East Border Street, Ste. 640      Seattle, WA 98101
                                                                     9    Arlington, TX 76010                   mtiegen@tktrial.com;
                                                                          ecobb@pbfcm.com                       cmarks@tktrial.com
                                                                    10    James L. Gault                        Catalina Sugayan                    Counsel to the Official Committee
                                                                          jimgault14@gmail.com                  Clyde & Co US LLP                   of Unsecured Creditors
                                                                    11                                          55 West Monroe Street, Ste, 3000    William J. Hotze
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                Chicago, IL 60603                   Pillsbury Winthrop Shaw Pittman
                                                                    12                                          catalina.sugayan@clydeco.us         LLP
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                                                    900 Fannin, Ste. 2000
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                                    Houston, TX 77010
                                                                                                                                                    william.hotze@pillsburylaw.com
                                                                    14    Joshua Wolfgram                       Sean McCarty                        Marilyn Klinger
                                                                          BMO Harris Bank N.A.                  Transworld Interpreters             SMTD Law LLP
                                                                    15    180 N Executive Dr.                   3108 El Caminito                    355 S. Grand Avenue, Suite 2450
                                                                          Brookfield, WI , 53005                La Crescenta, CA 91214              Los Angeles, CA 90071
                                                                    16    joshua.wolfgram@bmo.com               seanpat@me.com                      mklinger@smtdlaw.com
                                                                          Attorneys for the Chubb               Attorney for Creditor Richard P.    David McBride
                                                                    17    Companies                             Herman                              Brookfield Property Partners
                                                                          Wendy M. Simkulak, Esq.               Matthew Kish                        250 Vesey Street, 15th Floor
                                                                    18    Drew S. McGehrin, Esq.                Shapiro Blasi Wasserman &           New York, NY 10281
                                                                          Duane Morris LLP                      Hermann, PA                         david.mcbride@brookfield.com
                                                                    19    30 S. 17th Street                     7777 Glades Road, Ste. 400
                                                                          Philadelphia, PA 19103                Boca Raton, DL 33434
                                                                    20    wmSimkulak@duanemorris.com            mkish@sbwh.law
                                                                          dsmcGehrin@duanemorris.com
                                                                    21
                                                                          Attorneys for 333 Bush, L.L.C.        City & County of San Francisco      Deb Secrest
                                                                          Glenn A. Good                         Tax Collector                       Commonwealth of Pennsylvania
                                                                    22
                                                                          Tishman Speyer                        Attn: Felipe Leiva                  Department of Labor and Industry
                                                                          333 Bush Street, Ste. 2210            felipe.leiva@sfgov.org              Collections Support Unit
                                                                    23
                                                                          San Francisco, CA 94104                                                   651 Boas Street, Room 702
                                                                          ggood@tishmanspeyer.com                                                   Harrisburg, PA 17121
                                                                    24
                                                                                                                                                    ra-li-ucts-bankrupt@state.pa.us
                                                                          Attorneys for WPF Tower B Co.         Attorneys for Ideal Holdings Inc.   Attorneys for Insight Investments,
                                                                    25
                                                                          L.P.                                  LLC                                 LLC / 2nd Gear, LLC
                                                                          Daniel Ansell                         Dentons US LLP                      Joaquin M. C de Baca
                                                                    26
                                                                          Greenberg Traurig, LLP                601 S. Figueroa Street, Ste. 2500   Mayer Brown LLP
                                                                          200 Park Avenue                       Los Angeles, CA 90017‐5704          1221 Avenue of the Americas
                                                                    27
                                                                          New York, NY 10166                    andrea.chang@dentons.com            New York, NY 10020‐1001
                                                                          anselld@gtlaw.com                                                         jcdebaca@mayerbrown.com
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101673.1 Doc# 262          Filed: 08/08/19     Entered: 08/08/19 15:35:37          Page 5 of
                                                                                                                                                                 CERTIFICATE OF6
                                                                                                                                                                               SERVICE
                                                                     1    Attorneys for Lano/Armada              Attorneys for One North Wacker     Scott Davis
                                                                          Harbourside, LLC                       Drive LLC                          Irvine Company of Properties
                                                                     2    John D. McIntyreWilson &               Martin B. Greenbaum                111 Innovation Drive
                                                                          McIntyre                               Greenbaum Law Group LLP            Irvine, CA 92617
                                                                     3    101 West Main Street, Suite 920        170 Newport Center Dr. Suite 720   scottdavis@irvinecompany.com
                                                                          Norfolk, VA 23510                      Newport Beach, Ca 92660
                                                                     4    jmcintyre@wmlawgroup.com               mgreenbaum@collectionlaw.com
                                                                          Attorneys for GRM Information          Attorneys for Iron Mountain        Attorneys for Thomson Reuters ‐
                                                                     5    Management Services                    Information Management LLC         West
                                                                          Brett A. Axelrod , Esq.                Joseph Corrigan                    Michael T. Etmund
                                                                     6    FOX ROTHSCHILD LLP                     Iron Mountain Information          Moss & Barnett
                                                                          1980 Festival Plaza Drive, Suite 700   Management, LLC                    150 South Fifth Street, Ste. 1200
                                                                     7    Las Vegas, Nevada 89135                One Federal Street                 Minneapolis, MN 55402
                                                                          baxelrod@foxrothschild.com             Boston, MA 02110                   mike.etmund@lawmoss.com
                                                                     8                                           bankruptcy2@ironmountain.com
                                                                          UnitedLex Corporation                  Epiq Systems                       LexisNexis Matthew Bender & Co.,
                                                                     9    Jessica Gemperline                     Mark R. Euler                      Inc.
                                                                          6130 Sprint Parkway, Suite 300         501 Kansas Ave.                    Kermit F. Lowry
                                                                    10    Overland Park, KS 66211                Kansas City, KS 66105              9443 Springboro Pike
                                                                          jessica.gemperline@unitedlex.com       meuler@epiqglobal.com              Miamisburg, OH 45342
                                                                    11                                                                              kermit.lowry@lexisnexis.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Nicholas Heldt                         Gregory A. Rougeau
                                                                    12    6017 Margarido Dr.                     Brunetti Rougeau LLP
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Oakland, CA 94618                      235 Montgomery Street, Suite 410
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          nickheldt50@gmail.com                  San Francisco, CA 94104
                                                                                                                 E-mail: grougeau@brlawsf.com
                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101673.1 Doc# 262         Filed: 08/08/19       Entered: 08/08/19 15:35:37         Page 6 of
                                                                                                                                                                 CERTIFICATE OF6
                                                                                                                                                                               SERVICE
